                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

DINA CAPITANI                         )
                                      )
       Plaintiff                      )
                                      )
v.                                    )               Civil Action No. 3:19-cv-00120
                                      )
WORLD OF MINIATURE BEARS, INC., )
individually, and d/b/a MINIBEARGEMS, )
and MINI BEAR GEMS, and               )
MINIBEARSGEMS & GIFTS, INC.,          )
individually, and d/b/a MINIBEARGEMS )
and MINI BEAR GEMS                    )
                                      )
       Defendants.                    )


  WORLD OF MINIATURE BEARS, INC.’S MOTION FOR SUMMARY JUDGMENT
               REGARDING COPYRIGHT INFRINGEMENT


       COMES NOW, the Defendant, World of Miniature Bears, Inc., by and through counsel, and

hereby submits this Motion for Summary Judgment asking the court to find that it has not copied any

copyrighted work of Plaintiff Dina Capitani and, therefore, is not a copyright infringer. World of

Miniature Bears, Inc. sells collectible bears at wholesale to retail dealers throughout the world. It

never sold wall clocks or any other home decor items. Plaintiff Capitani cannot prove an essential

element of proof, that World of Bears, Inc. copied her illustrations. Therefore, Defendant World of

Miniature Bears, Inc. requests an order granting summary judgment and denying Plaintiff Capitani’s

claims of copyright infringement.

       In support of this motion, a memorandum of law, affidavit, and statement of undisputed facts

are attached.

                                                 1


    Case 3:19-cv-00120 Document 51 Filed 04/21/20 Page 1 of 2 PageID #: 302
                                                     Respectfully submitted,


                                                      /s/ John A. Beam
                                                     John A. Beam, III (BPR #11796)
                                                     Desireé J.C. Goff (BPR # 31136)
                                                     Equitus Law Alliance, PLLC
                                                     709 Taylor Street
                                                     P.O. Box 280240
                                                     Nashville, Tennessee 37228
                                                     Telephone:     (615) 251-3131
                                                     Facsimile:     (615) 252-6404
                                                     Attorney for Defendants


                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2020, I electronically filed the World of Miniature Bears,

Inc. Motion for Summary Judgment with the Clerk of this Court using the CM/ECF system which

will automatically send email notification of such filing to the following parties who are CM/ECF

participants:

Autumn L. Gentry, Esq.
Dickinson Wright, PLLC
424 Church Street, Suite 800
Nashville, Tennessee 37219
Attorney for Plaintiff Capitani

                                                         /s/ Desireé Goff
                                                     Desireé Goff




                                                2


    Case 3:19-cv-00120 Document 51 Filed 04/21/20 Page 2 of 2 PageID #: 303
